Citation Nr: 0616582	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had unverified service in the Air Force from 
August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board in 
June 2005.  A transcript of that hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Veterans of a period of war who meet certain service 
requirements and who are permanently and totally disabled 
from nonservice-connected disability not the result of 
willful misconduct are entitled to a nonservice-connected 
disability pension.  38 U.S.C.A. § 1521(a) (West 2002).  

At the June 2005 videoconference the veteran testified that 
he had been unemployed since about 1998 (page 5 of the 
transcript of that hearing).  However, it has not been 
clarified whether the veteran is in receipt of or has ever 
applied for disability compensation with the Social Security 
Administration (SSA).  If he is in receipt of such benefits 
or has applied for such in the past, all records pertaining 
thereto are relevant to this claim.  The duty to assist 
mandated by 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c)(2) (2005) includes obtaining any SSA disability 
benefits award and the underlying medical records.  

At the June 2005 videoconference the veteran testified that 
he had undergone a total right knee replacement in about 
January 2005 at the West Haven, VA Medical Center (VAMC).  
Records pertaining to that hospitalization and any 
postoperative care or rehabilitation are not on file.  
Likewise, VA treatment records since 2002 (including records 
from Rocky Hill VA Hospital where the veteran resides) are 
also not on file but should be obtained for a clear 
understanding of the veteran's overall disability picture.  

Finally, because the veteran has had a total right knee 
replacement since his last VA pension examination in February 
2003, after obtaining the evidence above, he should be 
afforded an up-to-date VA examination for pension purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Service department 
and the National Personnel Records Center in an 
attempt to verify the veteran's active service.

2.  The veteran should be contacted and requested 
to clarify whether he is receiving or has ever 
applied for SSA disability benefits.  If the 
veteran reports having applied for or receiving 
SSA disability benefits, contact SSA and obtain a 
copy of the decision concerning the veteran's 
claim for disability benefits with that agency, 
including any medical records used to make the 
decision, copies of any hearing transcripts, etc.  
If the RO learns that the records sought do not 
exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 
 
3.  Obtain all records pertaining to the 
veteran's VA hospitalization at the West Haven 
VAMC in January 2005 during which he had a total 
right knee replacement.  

4.  Obtain copies of all records of treatment 
received by the veteran at the Rocky Hill and 
West Haven VA medical facilities since 2002 and 
associate these records with the other evidence 
in the claim file.  

5.  Schedule the veteran for an appropriate VA 
general medical examination to assess whether the 
veteran is permanently and totally disabled.  
Specific attention of the examiner is drawn to 
the August 2003 statement of a private nurse that 
the veteran may not be able to function in a 
competitive employment setting.  All necessary 
tests and studies should be accomplished, and all 
clinical manifestations should be reported in 
detail.
 
The examiner should render an opinion as to 
whether it is at least as likely as not that the 
veteran is permanently and totally disabled due 
to a combination of disabilities, other than the 
veteran's documented past substance abuse.  The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable.  If 
however, no opinion can be rendered, please 
explain why this is not possible.  It is 
imperative that the examiner has access to and 
reviews the claim folder for the veteran's 
pertinent medical history.  

6.  If the benefit remains denied, send the 
veteran and his representative an appropriate 
Supplemental Statement of the Case (SSOC).  Also, 
provide an appropriate period of time to respond.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

